Citation Nr: 0936441	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

These matters were before the Board in March 2007 and July 
2008 and both times were remanded for further development.

In March 2007 and July 2008 the Board referred the issue of 
entitlement to service connection for a bilateral ankle 
disability to the originating agency for appropriate action.  
The record before the Board does not show that the 
originating agency has addressed this issue.  Therefore, it 
is once again referred to the originating agency for 
appropriate action.

The issue of entitlement to service connection for a 
bilateral foot disability is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's left knee disability was not present until 
more than one year following his discharge from service and 
is not etiologically related to his active service or to a 
bilateral foot disability.

2.  The Veteran's right knee disability was not present until 
more than one year following his discharge from service and 
is not etiologically related to his active service or to a 
bilateral foot disability.

3.  The Veteran's lumbar spine disability was not present 
until more than one year following his discharge from service 
and is not etiologically related to his active service or to 
a claimed bilateral foot disability.

4.  During the pendency of his claim, the Veteran has not had 
a disability of either hip.  


CONCLUSIONS OF LAW

1.  Neither a right knee disability nor a left knee 
disability was incurred in or aggravated by active service, 
the incurrence or aggravation of arthritis of either knee 
during such service may not be presumed and right knee 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A lower back disability was not incurred in or aggravated 
by active service, the incurrence or aggravation of arthritis 
of the lower back during such service may not be presumed and 
lower back disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Neither a left hip disability nor a right hip disability 
was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a bilateral 
knee disability, a lower back disability, and a bilateral hip 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in April 2003, May 2007, and January 2008.  Although 
the Veteran was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice, the originating agency 
readjudicated the claims based upon all evidence of record 
before the case was returned to the Board.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that pertinent VA and private medical 
records have been obtained, as well as lay statements 
submitted on the Veteran's behalf.  Moreover, the Veteran has 
been afforded an appropriate VA examination in response to 
his claims.  Despite efforts by the originating agency, the 
Veteran's service treatment records could not be obtained.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

The Board also notes that where, as here, the claimant's 
service treatment records have been destroyed or lost, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran has asserted that during his period of service he 
worked in a mess hall as a cook and began to experience 
problems with his knees and feet, for which he sought medical 
treatment.  He claims that he was told not to participate in 
prolonged standing or marching, was prescribed a special heel 
for his boots and shoes, was then transferred from the mess 
hall to a firing battery, and has had problems with his feet, 
knees, and hips ever since.  The Veteran furthermore has 
asserted that he has had knee surgery and lower back and hip 
pain, and that all of these problems are due to the prolonged 
standing on concrete floors in the mess hall and prolonged 
marching during his period of service.  The Veteran has also 
contended that the prolonged marching and standing resulted 
in fallen foot arches, and that his foot conditions have 
caused problems with his knees and hips.

The Veteran also submitted lay statements made on his behalf.  
May 2004 statements from two of the Veteran's fellow 
servicemen indicate that they both had personal knowledge 
that the Veteran was reassigned from being a cook to a firing 
battery for medical reasons involving his feet.  Statements 
from the Veteran's brother and sister indicate that the 
Veteran wrote letters about how he was having trouble with 
his feet working long hours in the mess hall, and how he was 
later transferred because he could not stand on his feet for 
long period of time.  A statement from a friend, R. F., 
indicates that while the Veteran was in service, R. F. spoke 
to the Veteran's mother about the Veteran's foot problems and 
how he had to stand on cement floors for long periods of 
time.  A statement from another family member indicates that 
the Veteran wrote home complaining about his feet hurting him 
from having to stand on concrete floors for months at a time, 
and how he had to be transferred from the mess hall to an 
artillery battery because the doctor told him that his arches 
had fallen and that he was not to do any prolonged marching 
or standing.  That family member also stated that the Veteran 
has complained about his feet, knees, and hips ever since.




Left Knee Disability

March 1986 private treatment notes indicate that on 
examination of the left knee, the Veteran had good stability, 
no effusion, full range of motion, minimal to no sub-patellar 
crepitus, and an intact distal neurovascular motor. 

The earliest medical evidence of any left knee problem is a 
January 1991 private treatment note indicating that the 
Veteran reported acute onset of numbness and weakness of the 
left foot, and reported that he had noticed some intermittent 
swelling in the area of the fibular head for several years.  
The Veteran underwent surgery for his left knee, which 
revealed a ganglion cyst causing chronic fibrosis changes due 
to compression of the peroneal nerve.  VA and private 
treatment records from March 1997 to October 2008 indicate 
treatment for left knee problems, repeatedly diagnosed as 
being due to a recurrent ganglion cyst of the left knee 
tibiofibular joint associated with peroneal nerve irritation, 
including surgeries in April 1997 and June 2000 to excise the 
ganglion cyst.  A December 2007 private magnetic resonance 
imaging (MRI) report indicates diagnoses of tearing of the 
medial meniscus, ligamentous sprain affecting the deep fibers 
of the medial collateral ligament complex, ganglion cyst 
formation along the posterior aspect of the posterior 
cruciate ligament and along the posterior aspect of the 
proximal fibula, and a very small Baker's cyst.

On a VA examination in February 2008, the examiner noted the 
Veteran's past left knee surgeries, during which some pieces 
of the meniscus were removed, and that he was also noted to 
have had other degenerative changes.  The examiner diagnosed 
the Veteran has having post-traumatic degenerative joint 
disease of the left knee, status post cystectomy and 
meniscectomy.

The Veteran was provided another VA examination in November 
2008.  At the time, X-rays showed minimal degenerative 
changes of the left knee, and the Veteran was diagnosed as 
having degenerative joint disease of the left knee.  The VA 
examiner opined that the Veteran's left knee condition was 
not likely related to military service or secondary to his 
foot disability.  The examiner noted that the record showed 
recurrent formation of cysts in the left lateral tibia area, 
which would not be attributed to the effects of flat feet.  
The examiner also noted that there was no documentation to 
suggest that the Veteran's feet were causing or aggravating 
his knee or to suggest onset during military service.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a left knee disability.

The November 2008 VA examiner's opinion is the only competent 
medical opinion regarding the etiology of the Veteran's 
current left knee condition, and the examiner's opinion is 
that the Veteran's current disability, including degenerative 
joint disease of the left knee, is due to the recurrent 
formation of cysts in the left lateral tibia area rather than 
military service or his foot disability.  The record supports 
this opinion.  The Veteran's left knee problems have 
repeatedly been noted to be due to a recurrent ganglion cyst 
and its residuals.  There is no indication of any left knee 
cyst or other left knee problems until January 1991, at which 
time the Veteran was originally diagnosed with the ganglion 
cyst.  At that time in January 1991, the Veteran reported 
that he had noticed some intermittent swelling in the area of 
the fibular head for several years.  However, even 
considering this history given by the Veteran, he did not 
relate any left knee problem to his period of military 
service from July 1968 to July 1970 or give any indication 
that he had been having knee problems during service or 
shortly after.

Thus, the medical evidence shows that the Veteran's current 
left knee problems are most likely due to a recurrent 
ganglion cyst and the residuals thereof, and that such cyst 
did not develop until many years after service.  There is no 
medical opinion or other competent medical evidence 
indicating that the ganglion cyst or any other current left 
knee disability was caused by the Veteran's period of 
service.  

The Board notes the statements of the Veteran and his friend, 
family, and fellow servicemen that he had problems with his 
feet hurting him in service, and the Veteran's and his family 
member's assertions that he has had problems with his feet, 
knees, and hips ever since.  However, even considering this, 
a preponderance of the evidence indicates that the Veteran's 
left knee problems began many years after his period of 
service, that they were the result of a recurrent ganglion 
cyst of the left knee tibiofibular joint, and that they are 
not etiologically related to the Veteran's foot condition.  
Thus, even considering the Board's heightened duty to 
consider the benefit of the doubt, the evidence preponderates 
against the Veteran's claim.

Right Knee Disability

The earliest indication in the record of any right knee 
problems is a January 1984 private treatment record 
indicating that the Veteran had injured his right knee about 
two weeks before.  At the time, it was reported that the 
Veteran "apparently has had several old injuries to the knee 
dating back to football and of late was doing a job when he 
noted that it gave way."  The Veteran was noted to have had 
a positive Lachman's test, slight effusion, and reasonably 
good varus-valgus stability.  

March 1986 private treatment notes indicate that the Veteran 
was seen for evaluation of his right knee.  It was noted that 
the Veteran was healthy, liked sports, and had had no major 
orthopedic problem, but that he did have surgery for Crohn's 
disease in 1977 with no sequelae.  It was noted that two 
years before, while playing basketball, he had a twisting 
injury with some secondary swelling, and that he had a 
second, similar type of torque injury a few months after.  It 
was noted that he was never able to return to running or 
agility sports after these injuries, and for two years he had 
been significantly limited in the activities he wanted to do.  
It was furthermore noted that three to four weeks before his 
March 1986 treatment, he had had a similar type of reinjury.  
He reported some popping but no giving way, and intermittent 
effusion.  It was noted that two days before, when his small 
son wanted to run around the track once, he was unable to do 
so.  The Veteran underwent an arthroscopy, abrasion 
chrodoplasty, and partial synovectomy.  He was diagnosed as 
having loose body in the right knee, and an articular 
cartilage defect and erosion on the medial side of the 
trochlear groove.

In September 1991, the Veteran reported knee pain on the 
right side, which he reported had been ongoing on for a long 
time but had been getting progressively worse.  The Veteran 
noted that he was having problems with activities such as 
jogging and umpiring for children's baseball games.  It was 
noted that the Veteran had had arthroscopy surgery in which 
some of his cartilage was "shaved."  The Veteran was 
initially diagnosed as having inflammatory arthritis.  An 
October 1991 arthrogram showed blunting of the posterior horn 
of the medial meniscus.  The Veteran had an arthroscopic 
debridement of the posteromedial femoral condyle, and it was 
noted that he had mild arthritis in his knee, cartilaginous 
degenerative and reactive changes compatible with 
chondromalacia, and reactive synovial changes.  Private 
treatment records dated from December 1992 to March 1993 
indicate diagnoses of osteoarthritis of the right knee.

On a February 2008 VA examination, it was noted that the 
Veteran had had surgery in the early 1990s that involved 
removal of some pieces of the meniscus.  The Veteran was 
diagnosed as having post-traumatic degenerative joint disease 
of the right knee, status post meniscectomy, with residuals.  

The Veteran was afforded another VA examination in November 
2008.  At the time, the Veteran reported that his knees began 
to hurt him in 1969 after prolonged marching with no specific 
trauma.  He also reported that he had had some sprains of the 
knees since service, but that they were not significant 
injuries.  A November 2008 X-ray report indicates advanced 
degenerative changes of the right knee.  The Veteran was 
diagnosed as having degenerative joint disease of the right 
knee.  The VA examiner opined that it was not likely that the 
Veteran's right knee condition was connected to military 
service or secondary to his foot disability.  The examiner 
explained that the records indicated an intercurrent injury 
to the right knee in 1984, which seemed to be the most likely 
cause of his right knee condition, as no prior records 
indicated any right knee problems before that.  The examiner 
also noted that there was no documentation supporting the 
onset of a right knee condition during the military service, 
and that there was no medical documentation or examination 
findings to suggest that flat feet were causing or 
aggravating the Veteran's knee condition.  

After reviewing the record and considering its heightened 
duty to consider the benefit of the doubt, the Board finds a 
preponderance of the evidence to be against the Veteran's 
claim for service connection for a right knee disability.

The only competent medical opinion of record regarding the 
etiology of the Veteran's right knee condition is that of the 
November 2008 VA examiner that it was not likely that the 
Veteran's right knee condition was connected to military 
service or secondary to his foot disability, but that the 
Veteran's present right knee condition was most likely the 
result of his 1984 injury.

The Board notes that at the time of his January 1984 right 
knee injury, the Veteran did not assert that any previous 
injury was related to service or relate any right knee 
history to service.  The Veteran reported having several old 
injuries of the knee dating back to football.  However, even 
if the Veteran had had problems with his right knee prior to 
January 1984, the November 2008 VA examiner specifically 
related the Veteran's current right knee problems, including 
degenerative joint disease of the right knee, to the 
Veteran's 1984 injury.  The Board finds this opinion to be 
supported by the record.  The March 1986 private treatment 
notes regarding the Veteran's right knee noted that the 
Veteran was healthy, liked sports, and had had no major 
orthopedic problem, but had had a twisting injury with some 
secondary swelling two years before while playing basketball, 
and a second, similar torque injury a few months after.  It 
was noted that he was never able to return to running or 
agility sports after, and for two years had been 
significantly limited in what he wanted to do.  Thus, the 
March 1986 record indicates that the Veteran was athletically 
active, including playing basketball and running, prior to 
his January 1984 right knee injury, and that his history of 
serious knee problems began with that January 1984 injury, 
after which his activities began to become significantly 
limited.  

Again, the Board notes the statements of the Veteran and his 
friend, family, and fellow servicemen that he had problems 
with his feet hurting him in service, and that he has had 
problems with his feet, knees and hips ever since service.  
However, even considering this, a preponderance the evidence 
indicates that the Veteran's present right knee disability 
began many years after his period of service, that it began 
with his January 1984 injury, and that it is not 
etiologically related to any foot disability.  Thus, even 
considering the Board's heightened duty to consider the 
benefit of the doubt, the evidence preponderates against the 
Veteran's claim.

Lower Back Disability

The earliest indication of any back problems is a March 1997 
private treatment note, which indicates that the Veteran 
companied of low back pain radiating across his entire back 
region at the lumbosacral junction.  X-rays of the back 
revealed some very mild evidence of degenerative disc disease 
and osteophyte formation, and on the anterior and posterior 
view, there was some suggestion of sclerotic changes 
associated with both sacroiliac joints.  The Veteran was 
diagnosed as having discogenic back pain, and possible early 
symptoms of inflammatory spondyloarthropathy.

A March 2000 private treatment note indicates that the 
Veteran reported occasional back pain related to his knee, as 
the Veteran felt that he had, "radiation of pain from the 
knee to his back."  

On a February 2008 VA examination, the Veteran complained of 
some back pain, which he reported having for many years, 
since the problems with his feet.  It was noted that the 
Veteran was working full time at the U.S. Postal Service, had 
lost no significant time at work, and was able to do his 
normal activities of daily living and work as long as he did 
not stand for more than about two hours.  The Veteran was 
diagnosed as having lumbosacral strain.  

On a November 2008 VA examination, the Veteran was diagnosed 
as having lumbosacral degenerative disc disease/degenerative 
joint disease, with grade I retrolisthesis of L5 on S1.  At 
the time of the examination, the Veteran reported that when 
his knees were flaring up, he got low back pain and sciatica 
pain going down both legs.  The VA examiner opined that the 
Veteran's lumbar spine conditions were not likely secondary 
to military service or his foot disability.  The examiner 
explained that from the record it appeared that onset was in 
1997, decades after being in the military, and that there was 
no documentation indicating that the Veteran had had low back 
pain during military service.  The examiner also explained 
that the Veteran's gait did not show any apparent 
abnormalities that would lead to back or knee problems.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a lower back disability.  The Board recognizes 
its heightened duty to consider the benefit of the doubt in 
light of the fact that the Veteran's service treatment 
records are not available.  However, the Veteran has not 
asserted that he sustained a back injury or had the onset of 
back problems in service.  Moreover, the post-service 
treatment record indicates no continuity of low back 
symptomatology from the time of the Veteran's separation from 
service in July 1970 to the first recorded complaint of back 
pain in March 1997.  Furthermore, the competent medical 
evidence weighs against the Veteran claim.  The November 2008 
VA examiner's opinion that the Veteran's lumbar spine 
conditions were not likely secondary to military service or 
his foot disability is the only competent medical opinion of 
record regarding the etiology of the Veteran's low back 
disability.  There is no medical opinion or other competent 
evidence linking any lower back disability to the Veteran's 
period of service. 

The Board notes the Veteran's statements on medical 
examinations that his back pain was related to his knee pain.  
However, while the Veteran might believe that his low back 
disability is etiologically related to his knee problems, his 
lay opinion concerning this matter requiring medical 
expertise is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, even if 
the Veteran's back disability were related to his knee 
problems, the Board has not found such claimed knee 
disabilities to be service connected. 

Thus, even considering the Board's heightened duty to 
consider the benefit of the doubt in this case, it must find 
a preponderance of the evidence against the Veteran's claim.  

Bilateral Hip Disability

On a February 2008 VA examination, the Veteran gave a history 
of pain in his hips for as long as he had had pain in the 
knees.  He reported that this dated back to his time in 
service.  The Veteran also stated that the pain in his hips 
was really an extension of his back pain, and noted that 
there was no pain in his hips without pain in his back.  On 
examination of the hips, palpation was essentially 
unremarkable, with no significant tenderness noted.  The 
Veteran could flex the hips on the torso to 130 degrees 
without significant pain, and could extend 20 degrees at the 
back.  It was noted that he had a problem with the back at 
that point, with some stiffness, rather than the hips.  
Further range of motion was noted to be asymptomatic, and 
motor and sensory examination of the hips was unremarkable, 
equal, and symmetrical.  There was no change in the 
examination with repetitive motion.  Bilateral hip X-rays 
were negative.  The Veteran was diagnosed as having 
lumbosacral strain with radiation to the hips.

The Veteran was afforded another VA examination in November 
2008.  On examining the Veteran, the VA examiner noted that 
no current hip condition was found, and that a bilateral hip 
examination was normal.  The examiner commented that the 
described hip pain by the Veteran was likely to be radiation 
from the low back.

The Board finds a preponderance of the evidence to be against 
the Veteran's claim for service connection for a bilateral 
hip disability.  The record documents essentially no 
treatment for any hip problems.  Both competent medical 
opinions of record indicate that the Veteran does not have a 
disorder of either hip, but rather has radiating pain to the 
hips from his lower back condition.  

The Board notes the statements of the Veteran and his family 
member that he has had problems with his hips ever since 
service.  While the Veteran is competent to state that he has 
experienced pain in his hips, he is not competent to render a 
medical diagnosis or to attribute the pain to a particular 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494.  
As discussed above, the medical evidence shows that his hip 
pain is related to the low back disability that the Board has 
determined is not service connected.

Thus, even considering the Board's heightened duty to 
consider the benefit of the doubt in this case, the evidence 
preponderates against this claim.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a lower back disability is denied.

Service connection for a bilateral hip disability is denied.


REMAND

The issue of entitlement to service connection for a 
bilateral foot disability must be remanded for the following 
reasons.

In accordance with the Board's July 2008 remand directives, 
the Veteran was afforded a VA examination in November 2008 to 
determine the etiology of his claimed disabilities, including 
his bilateral foot disability.  The examiner was to state an 
opinion with respect to each currently present foot 
disability as to whether there was a 50 percent or better 
probability that the disability is etiologically related to 
the Veteran's military service.  

In response to the Board's remand directive, the November 
2008 VA examiner gave the requested opinions with respect to 
the Veteran's claimed hip, knee and low back disabilities, 
but did not give the requested opinion with respect to the 
Veteran's clamed bilateral foot disability.  The examiner did 
state, in response to the question of whether the Veteran's 
foot condition was congenital or developmental, that most 
cases of flat feet were congenital.  The examiner also 
stated, in response to the question of whether there was an 
indication that the Veteran's foot condition was worsened by 
service, that it was not possible to say, as there were no 
service medical records in the file.  

However, as the Board explained in its July 2008 remand, the 
examiner might be unable to render a definitive opinion 
concerning the etiology of the Veteran's claimed disorders, 
but a competent examiner, on the basis of the information in 
the claims folder, the findings on examination, and the 
information elicited from the Veteran during the course of 
the examination, should be able to answer the specific 
questions posed by the Board.  The Board also noted in its 
July 2008 remand that the answer to each of its questions was 
either yes or no.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should arrange for 
the claims folders to be returned to 
the examiner who examined the Veteran 
in November 2008.  The claims folder 
must be made available to and reviewed 
by the examiner, and the examiner 
should note such review in the 
examination report.  The examiner 
should be requested to provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's flat feet are an acquired 
disorder, as opposed to a congenital or 
developmental defect.  If the examiner 
is of the opinion that the flat feet 
are an acquired disorder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disability began 
in service, was permanently worsened by 
service, or is in any other way 
etiologically related to the Veteran's 
military service.  For the purposes of 
the opinion, the examiner should assume 
that the Veteran is credible as to his 
descriptions of what occurred in 
service.  The rationale for the opinion 
must also be provided.  If the examiner 
who performed the November 2008 
examination is not available, the 
opinions and supporting rationale 
should be obtained from another person 
with appropriate expertise.  Another 
examination of the Veteran should only 
be performed if deemed necessary by the 
person providing the opinion.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


